Citation Nr: 0102445	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
disability.  

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for flat feet. 

4.  Entitlement to service connection for bilateral heel spur 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The RO denied service connection for the disabilities at 
issue on the basis that the veteran's claims were not well 
grounded.  During the pendency of the appellant's appeal but 
after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran maintains that he did not have flat feet prior to 
service and that his current foot problems were caused by 
boots he wore during service.  He maintains that cramping of 
his hands and left wrist strain are a result of carpentry 
work and repetitive typing that he performed during service 
(the veteran's DD 214 reflects that his military occupational 
specialty was that of a construction planner, estimator 
specialist and correctional custody specialist).  Service 
medical records reflect that the veteran's hands and feet 
were found to have been normal at service entrance in January 
1976.  In July 1978, the veteran was seen for left wrist 
strain and an assessment of muscle strain of the left wrist 
was recorded.  In April and May 1994, he complained of 
chronic left knee and foot pain.  A provisional diagnosis of 
bilateral pes planus secondary to knee pain was entered.  The 
veteran was provided orthotics.  The remainder of the service 
medical records are negative for evidence of any of the 
disabilities at issue.  

Post-service medical evidence, dated from 1996 to 1998, 
reflects that a diagnosis of a contusion of the left wrist 
and hands was recorded in May 1996.  During an August 1998 VA 
examination, diagnoses of arthralgia of the hands, heel spur 
syndrome and left wrist strain were entered.  However, the VA 
examiner did not provide an opinion as the etiology of the 
claimed disorders. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to the issues on 
appeal.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
files.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit a copy 
of the outstanding records.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent and etiology of any currently 
present flat feet and heel spurs, and the 
nature, extent and etiology of any 
currently present disabilities of the 
veteran's hands and left wrist.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  With respect to each of the 
claimed disabilities found to be present, 
the examiner should provide an opinion as 
to whether the disability is 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.  The examination report 
must be typed. 

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the VCAA.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
future appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


